                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    TERENCE LEE ROBINSON,                               Case No. 18-cv-02945-HSG (PR)
                                                       Plaintiff,
                                   8
                                                                                            ORDER GRANTING
                                                v.                                          DEFENDANTS’ MOTION FOR
                                   9
                                                                                            EXTENSION OF TIME
                                  10    J. SCHRAG, et al.,
                                                                                            Re: Dkt. No. 19
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Good cause appearing, defendants’ motion for an extension of time to file a dispositive

                                  14   motion is hereby GRANTED. The deadline for defendants to file a dispositive motion is

                                  15   CONTINUED to May 15, 2019. Plaintiff shall file any opposition to defendants’ motion within

                                  16   twenty-eight (28) days of the date the motion is filed. Defendants shall file a reply within

                                  17   fourteen (14) days of the date the opposition is filed.

                                  18          This order terminates Docket No. 19.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 20, 2019

                                  21

                                  22
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        TERENCE LEE ROBINSON,
                                   7                                                        Case No. 18-cv-02945-HSG
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        J. SCHRAG, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on March 20, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Terence Lee Robinson ID: 069951-2
                                       Atascadero State Hospital 23
                                  20   P.O. Box 7001
                                       Atascadero, CA 93423-7001
                                  21

                                  22
                                       Dated: March 20, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26

                                  27                                                      By:________________________
                                                                                          Nikki D. Riley, Deputy Clerk to the
                                  28
                                                                                          Honorable HAYWOOD S. GILLIAM, JR.
                                                                                          2
